                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
SAROS LICENSING LLC,
                                             Civil Action No.: 4:19-cv-146-CDL
             Plaintiff,

       v.                                    TRIAL BY JURY DEMANDED

CHAR-BROIL, LLC,

             Defendant.

                 CORPORATE DISCLOSURE STATEMENT

      Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Local Rule

87.1, Plaintiff Saros Licensing LLC states that it is a limited liability company. It

does not have a parent corporation and no publicly held corporation owns ten percent

(10%) or more of its stock.

Dated: September 4, 2019                 Respectfully submitted,

                                         /s/ Jacqueline K. Burt ___________
                                         Jacqueline K. Burt, Esq.
                                         Georgia Bar No. 425322
                                         Insight, PLC
                                         860 Johnson Ferry Road NE #140-176
                                         Atlanta, GA 30342
                                         jburt@insightplc.com
                                         Telephone: (770) 990-9982
                                         Facsimile: (678) 802-1877

                                         ATTORNEY FOR PLAINTIFF
